Citation Nr: 0301624	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia patella, status post excision of 
medial plica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1991 
to July 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from October 1997 and February 
1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri, which 
in pertinent part respectively, denied a rating in excess 
of 10 percent for the service-connected right knee 
disability, and denied the veteran's claim of service 
connection for a left knee disability.  

In July 1998, the veteran appeared for a personal hearing 
before the RO, a transcript of which is of record.  

This case was previously before the Board in April 1999, 
when it was remanded for additional development.  The 
issue set forth on the title page above is all that 
remains of this appeal as the RO granted service 
connection for left knee chondromalacia patella, rated 10 
percent disabling, by an October 2002 decision (of which 
the veteran was notified in December 2002).  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
characteristic pain and some swelling, but without 
limitation of motion; pain does not limit flexion of the 
right knee to 30 degrees or less or limit extension to 15 
degrees or more; there is no instability, subluxation, or 
locking of the right knee; and there is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
fatigability, stiffness, lack of endurance, or 
incoordination results in additional functional limitation 
of the right knee.  



CONCLUSION OF LAW

A rating in excess of 10 percent for right knee 
chondromalacia patella, status post excision of medial 
plica, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) became law.  Regulations implementing the 
VCAA have now been published.       66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA eliminates the 
concept of a well-grounded claim, and provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when, in October 1997, it first rated the 
veteran's right knee chondromalacia patella 10 percent 
disabling.  After reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  In the 
October 1997 decision, in a February 1998 statement of the 
case, and in supplemental statements of the case issued in 
July 1998 and October 2002, the veteran was given notice 
of the information and medical evidence necessary to 
substantiate his claim, and of what was of record.  

VA's duty to notify also includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  Pursuant to a directive of the April 1999 Board 
remand, the RO sent a letter to the veteran in May 1999 
asking him to submit any medical evidence pertinent to his 
claim that was not already or record. The veteran was also 
asked to provide names and addresses of any private and/or 
VA medical professionals who treated him for his right 
knee disability.  In essence, he was asked to provide 
specific information and evidence needed in his case.  
Accordingly the Board finds that the duty to notify is 
satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from private medical care 
providers, and VA outpatient records, and he has been 
accorded VA examinations.  There is no indication that 
there is any relevant evidence outstanding.  The Board 
finds that the RO has complied with the directives of the 
April 1999 remand.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In sum, development has been completed to the 
extent possible; VA duties to inform and assist are met; 
and the veteran is not prejudiced by the Board's review of 
the case based on the current record.  

Background

Essentially, the veteran contends that the service-
connected right knee disability is more severe than 
reflected by the current 10 percent evaluation.  As noted, 
the RO granted service connection for right knee 
chondromalacia patella, rated 10 percent disabling, in 
October 1997.  The service medical records show the 
veteran was diagnosed with right knee chondromalacia 
patella during active duty, and he underwent surgical 
removal of a right medial plica in June 1996.  

On VA examination in September 1997, the veteran 
complained that his right knee tended to give out easily, 
and it felt unstable whenever he stood on a ladder.  
Objective examination showed no evidence of swelling, 
deformity, subluxation, or lateral instability.  There was 
no pain or crepitus in the right knee joint.  Tests of the 
anterior and posterior cruciate ligaments were normal.  
Lachman's test for the menisci was normal.  The range of 
motion of the right leg was to 140 degrees on flexion and 
to 5 degrees on extension.  X-ray studies revealed mild 
narrowing of the right knee joint space.  The diagnosis 
was chondromalacia patella of the right knee.  The 
examiner stated that the veteran was suffering from mild 
disability related to his right knee condition.  

At the July 1998 hearing, the veteran testified that his 
right knee pain was aggravated by activity.  He complained 
of substantial morning stiffness, crepitus, catching, and 
an inability to maintain a squat position.  He reported 
that his right knee becomes unstable with continued 
stress.  He indicated that he often worked 60 to 80 hours 
weekly as an electrician, and his work, which included 
climbing ladders, increased his knee pain.  He stated that 
he tried to use a knee brace in the past.  He discontinued 
using the brace after physicians advised him to try to 
strengthen the joint and not rely on artificial support.  
He cut back on outside activities, such as jogging, 
because of his knee pain.  At the hearing, the veteran 
furnished medical records from private health care 
providers who had treated his right knee condition from 
March to July 1998.  The private records show range of 
motion of the right knee to 139 degrees on flexion, and to 
zero degrees on extension.  Crepitus was present in the 
right knee joint.  Anterior and posterior Drawer signs 
were negative, and there was no medial or lateral ligament 
laxity. 

VA outpatient records dated from March 1998 to July 1999 
show additional treatment of the veteran's right knee 
disability.  An examination report dated in May 1999 shows 
that he complained of continuing right knee pain over the 
prior six months.  The veteran stated that he favored his 
right knee, and his right knee condition effected his job 
inasmuch as his job required prolonged standing and 
walking.  He denied noticeable knee swelling or edema 
unless he stood for an extended time.  Examination 
revealed normal range of motion of the right knee, with 
slight pain elicited with full extension and flexion, and 
there was no pain on palpation.  X-ray studies of the 
right knee showed no evidence of fracture, dislocation, 
arthritis, or other abnormality.  The diagnosis was 
bilateral knee pain and chronic naproxen use.  In July 
1999, the veteran again complained of right knee 
instability, and denied locking or swelling of the right 
knee.  Examination revealed full range of motion of the 
right knee without significant crepitus.  There was no 
effusion or patholaxity.  Radiographic examination showed 
no significant degenerative changes in the right knee 
joint.  The diagnosis was patellofemoral anterior knee 
pain, bilaterally.  

On VA examination in April 2000, the veteran complained of 
bilateral knee pain and swelling.  He reported that his 
knee condition caused him to miss approximately 10 to 15 
days of work over the prior three years.  He complained of 
a lack of balance, which was of particular concern as he 
often worked on ladders.  He stated that his right knee 
pain worsened after excessive walking, or after climbing 
more than two flights of stairs.  He took Naprosyn to help 
alleviate the knee pain.  Examination revealed that the 
veteran favored his right lower extremity and walked with 
a limp.  He was able to walk on his heels and toes without 
accentuation of the limp.  He was able to squat and duck 
walk, but complained of pain in both knees while doing so.  
There was no tenderness or effusion of the right knee, and 
patellofemoral palpation did not produce complaints of 
pain.  Range of motion of the right knee was to 140 
degrees on flexion and to zero degrees on extension.  The 
diagnosis was bilateral chondromalacia of the patellae.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In regard to any 
request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's right knee chondromalacia patella is 
currently rated under 38 C.F.R. 
§ 4.71a, Code 5262, which provides for ratings of 
impairment of the tibia and fibula.  A 40 percent rating 
is warranted where there is nonunion of the tibia and 
fibula, with loose motion, and requiring a brace.  A 30 
percent rating is warranted where there is malunion of the 
tibia and fibula, with marked knee or ankle instability.  
A 20 percent rating is warranted where there is malunion 
of the tibia and fibula with moderate knee or ankle 
disability, and a 10 percent rating is warranted where 
there is malunion of the tibia and fibula with slight knee 
or ankle disability.  

Other diagnostic codes applicable to the veteran's right 
knee disability include 38 C.F.R. § 4.71a, Code 5260, 
which provides for ratings of limitation of flexion of the 
legs.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees, 20 percent when flexion is limited 
to 30 degrees, and 30 percent when flexion is limited to 
15 degrees.

Under 38 C.F.R. § 4.71a, Code 5261, limitation of 
extension of a leg is rated 10 percent disabling when 
limited to 10 degrees, 20 percent when limited to 15 
degrees, 30 percent when limited to 20 degrees, 40 percent 
when limited to 30 degrees, and 50 percent when limited to 
45 degrees.

Another applicable diagnostic code provides that knee 
impairment with recurrent subluxation and lateral 
instability warrants a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Code 5257.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (2002).  Inquiry must also be made as to 
weakened movement, excess fatigability, incoordination, 
and reduction of normal excursion of movements, including 
pain on movement.  38 C.F.R. § 4.45 (2002).  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the evidence as a whole (most significantly 
the findings on VA examination in April 2000) reflects 
that the range of motion of the veteran's right knee is 
essentially normal, i.e., from 0 degrees on extension to 
140 degrees on flexion on examination in April 2000.  
There is no evidence showing that flexion of the right 
knee was ever limited to 30 degrees or less, such that 
would warrant a rating in excess of 10 percent under Code 
5260.  Likewise, the evidence does not show that extension 
of the right knee was ever limited to 15 degrees or more, 
so as to warrant a rating in excess of 10 percent under 
Code 5261.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the 
disability.  In applying sections 4.40, and 4.45, the 
Board must consider the veteran's functional loss and 
clearly explain what role pain plays in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93 (1997).  
The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath, 1 Vet. App. at 592.

The Board notes the veteran's accounts of right knee pain 
and the effects of that pain on his daily and recreational 
activities.  VA examinations reflect his complaints of 
right knee pain, and the veteran has reported limitations 
in daily activities such as jogging.  He also feels that 
his right knee is unstable, which in turn effects his 
employment when he has to stand on a ladder.  However, 
there is no objective evidence showing that the right knee 
pain limits flexion or extension of the right leg to any 
degree.  The objective medical evidence does not show that 
the veteran suffers from subluxation or instability of the 
right knee.  VA examinations have shown no evidence of 
heat, redness, swelling, effusion, instability, or 
objective weakness.  X-ray studies have been negative for 
showing degenerative changes or other abnormality of the 
right knee.  Because clinical findings are negative for 
subluxation, instability, varus or valgus laxity, 
effusion, locking, or objective weakness, there is simply 
no basis for the assignment of a rating in excess of 10 
percent under Codes 5257, 5260, 5261, or 5262.  

In sum, the Board finds that the medical evidence of 
record adequately portrays the veteran's functional loss 
due to pain, as well as the degree of loss of function due 
to weakened movement, excess fatigability, or 
incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2002), and demonstrates that any such functional 
loss is contemplated by the current 10 percent disability 
rating assigned for the right knee.  

Further, the status of the veteran's right knee is not 
shown to have changed during the appellate period.  Thus, 
staged ratings as suggested by Fenderson, supra, are not 
indicated.

In rendering this determination, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as 
required by the Court in Schafrath, 1 Vet. App. 589.  The 
current evidence does not provide a basis which permits a 
higher evaluation.  Specifically, VA medical findings do 
not demonstrate that the degree of impairment resulting 
from the veteran's right knee disability meets or more 
nearly approximates any applicable criteria for a rating 
in excess of the 10 percent currently assigned.  

The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of 
the evidence is against his claim.
ORDER

A rating in excess of 10 percent for right knee 
chondromalacia patella, status post excision of medial 
plica, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

